Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	Applicant’s arguments/amendments with respect to pending claims 1-14 filed 09/13/2022 have been fully considered  and persuasive.  Claims 1 and 8 have been amended to more clearly recite the invention.  No new matter is introduced. The Examiner would like to point out that this action is made final (See MPEP 706.07a).
Response to Argument
3.	Applicant’s arguments filed have been fully considered and are  persuasive. As to the Double Patenting rejection of 06/13/2022, during the interview with Attorney Paul J. Lee (reg. No. 69,375), agreed to file a terminal discloser in order to expedite the prosecution. Examiner Getachew has corrected the typo with the rejection on Double Patenting  Therefore, the finality of this office action is proper.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
5.	Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,6,7,8,9,10,11,13,16,17,18,19 and 20 of U.S. Patent No. 10,856,020 B2 (hereinafter the ‘020 patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following mapping between the claims of the present application and the ‘020 patent:

6.	Below is a table of comparison between independent claims of the instant application and that of application No. 17/024,373.
‘020 Patent
Instant Application17/024,373
1. A content distribution system, comprising: at least one content distribution server; and a source encoder comprising a set of one or more processors and a memory containing an encoding application, wherein the encoding application configures the set of processors to encode source content as a plurality of alternative streams each having a different bitrate by performing the steps of:

 identifying a plurality of sections for the source content; identifying a common set of keys for encrypting corresponding portions of the source content across a plurality of different encodings; encoding a first section and a second section of the plurality of sections to produce a plurality of encodings of the first section and a plurality of encodings of the second section for each of the plurality of alternative streams, wherein the plurality of encodings of the first section and the plurality of encodings of the second section each comprises encodings at a plurality of different bitrates; partially encrypting at least one encoded frame from each encoding of the plurality of encodings of the first section using a first key of the common set of keys so that each partially encrypted frame contains encrypted portions and unencrypted portions of data; partially encrypting at least one encoded frame from each encoding of the plurality of encodings of the second section using a second key of the common set of keys so that each partially encrypted frame contains encrypted portions and unencrypted portions; storing the encrypted plurality of encodings of the first section and the encrypted plurality of encodings of the second section on a set of servers that form part of a content distribution system; and storing a reference to the common set of keys on the at least one content distribution server.
1. A content distribution system, comprising: at least one content distribution server; and a source encoder comprising a set of one or more processors and a memory containing an encoding application, wherein the encoding application configures the set of processors to encode source content as a plurality of alternative streams each having a different bitrate by performing the steps of:

 identifying a common set of keys for encrypting corresponding portions of the source content across a plurality of different encodings; 

for each bitrate of the plurality of alternative streams: encoding first and second sections of the source content at the bitrate; 

partially encrypting a first set of one or more encoded frames from the encoded first section using a first key of the common set of keys so that each frame of the first set of partially encrypted frames contains encrypted portions and unencrypted portions of data; partially encrypting a second set of one or more encoded frames from the encoded second section using a second key of the common set of keys so that each frame of the second set of partially encrypted frames contains encrypted portions and unencrypted portions; storing, in a first byte range of a container file for the alternative stream: the encoding of the first section comprising the first set of partially encrypted frames; and a first set of cryptographic information that identifies the first key and a set of one or more locations of encrypted portions of the first set of partially encrypted frames; and storing, in a second byte range of the container file for the alternative stream: -44-D 1-02359A.CON7 the encoding of the second section comprising the second set of partially encrypted frames; and a second set of cryptographic information that identifies the second key and a set of one or more locations of encrypted portions of the second set of partially encrypted frames.

3. The content distribution system of claim 1, wherein the source encoder further configures the set of processors to perform the step of storing the common set of keys on the at least one content distribution server
2. The content distribution system of claim 1, wherein the source encoder is further configured to perform the step of storing encryption information that identifies an encrypted portion of at least one partially encrypted encoded frame.
2. The content distribution system of claim 1, wherein the first and second sets of cryptographic information each comprises at least one of the group consisting of a reference to the start of an encrypted block of data within the encoded frame and a size of the encrypted block of data.
6. The content distribution system of claim 1, wherein the source encoder is further configured to perform the step of storing the common set of keys on the at least one content distribution server.

3. The content distribution system of claim 1, wherein the source encoder further configures the set of processors to perform the step of storing the common set of keys on the at least one content distribution server.
7. The content distribution system of claim 6, wherein storing the common set of keys on the at least one content distribution server comprises encrypting the common set of keys.
4. The content distribution system of claim 3, wherein storing the common set of keys on the at least one content distribution server comprises encrypting the common set of keys.
8. The content distribution system of claim 1, wherein the at least one content distribution server is configured to perform the steps of: receiving a request for content from a client device, where the requested content comprises one of the plurality of alternative streams of protected video; receiving a request for cryptographic information from the client device, where the cryptographic information contains the common set of keys; providing the requested content to the client device; and providing the cryptographic information to the client device.
5. The content distribution system of claim 3, wherein the at least one content distribution server is configured to perform the steps of: receiving a request for content from a client device, where the requested content comprises one of the plurality of alternative streams of protected video; receiving a request for the common set of keys; and providing the common set of keys to the client device.
9. The content distribution system of claim 8, wherein the at least one content distribution server is configured to perform the steps of: providing a top-level index to the client device, where the top-level index provides byte ranges for at least a portion of a container index of at least one encrypted encoding of the encrypted plurality of encodings; and in response to a request for at least a portion of a container index from the client device, providing the at least a portion of the container index to the client device, wherein the at least a portion of the container index provides byte ranges for at least a portion the at least one encrypted encoding, wherein: receiving a request for content comprises receiving a byte range request for a portion of the at least one encrypted encoding; and providing the requested content comprises providing the requested byte range of the at least one encrypted encoding to the client device.
6. The content distribution system of claim 5, wherein the at least one content distribution server is further configured to perform the steps of: providing a top-level index to the client device, where the top-level index provides byte ranges for at least a portion of a container index of at least one encrypted encoding -45-D 1-02359A.CON7 of the encrypted plurality of encodings; and in response to a request for at least a portion of a container index from the client device, providing the at least a portion of the container index to the client device, wherein the at least a portion of the container index provides byte ranges for at least a portion the at least one encrypted encoding, wherein: receiving a request for content comprises receiving a byte range request for a portion of the at least one encrypted encoding; and providing the requested content comprises providing the requested byte range of the at least one encrypted encoding to the client device.
10. The content distribution system of claim 9, wherein the container index is generated during encoding and the top-level index is generated based upon the received request.
7. The content distribution system of claim 6, wherein the container index is generated during encoding and the top-level index is generated based upon the received request.
11. A method for a set of one or more encoding servers of a content distribution system to encode source content as a plurality of alternative streams having different bitrates, the method comprising:

 identifying a plurality of sections for the source content; identifying a common set of keys for encrypting corresponding portions of the source content across a plurality of different encodings; encoding a first section and a second section of the plurality of sections to produce a plurality of encodings of the first section and a plurality of encodings of the second section for each of the plurality of alternative streams, 

wherein the plurality of encodings of the first section and the plurality of encodings of the second section each comprises encodings at a plurality of different bitrates; partially encrypting at least one encoded frame from each encoding of the plurality of encodings of the first section using a first key of the common set of keys so that each partially encrypted frame contains encrypted portions and unencrypted portions of data; partially encrypting at least one encoded frame from each encoding of the plurality of encodings of the second section using a second key of the common set of keys so that each partially encrypted frame contains encrypted portions and unencrypted portions; storing the encrypted plurality of encodings of the first section and the encrypted plurality of encodings of the second section on a set of servers that form part of a content distribution system; and storing a reference to the common set of keys on the at least one content distribution server.
8. A method for a set of one or more encoding servers of a content distribution system to encode source content as a plurality of alternative streams having different bitrates, the method comprising: 

identifying a plurality of sections for the source content; identifying a common set of keys for encrypting corresponding portions of the source content across a plurality of different encodings; encoding a first section and a second section of the plurality of sections to produce a plurality of encodings of the first section and a plurality of encodings of the second section for each of the plurality of alternative streams, 

wherein the plurality of encodings of the first section and the plurality of encodings of the second section each comprises encodings at a plurality of different bitrates; partially encrypting at least one encoded frame from each encoding of the plurality of encodings of the first section using a first key of the common set of keys so that each partially encrypted frame contains encrypted portions and unencrypted portions of data; partially encrypting at least one encoded frame from each encoding of the -46-D 1-02359A.CON7 plurality of encodings of the second section using a second key of the common set of keys so that each partially encrypted frame contains encrypted portions and unencrypted portions; storing the encrypted plurality of encodings of the first section and the encrypted plurality of encodings of the second section on a set of servers that form part of a content distribution system; and storing a reference to the common set of keys on the at least one content distribution server.
13. The method of claim 12, wherein the encryption information comprises at least one of a reference to the start of an encrypted block of data within the encoded frame and a size of the encrypted block of data.
9. The method of claim 8, wherein the first and second sets of cryptographic information each comprises at least one of the group consisting of a reference to the start of an encrypted block of data within the encoded frame and a size of the encrypted block of data.
16. The method of claim 11 further comprising storing the common set of keys on the at least one content distribution server.
10. The method of claim 8 further comprising storing the common set of keys on the at least one content distribution server.
17. The method of claim 16, wherein storing the common set of keys on the at least one content distribution server comprises encrypting the common set of keys.
11. The method of claim 10, wherein storing the common set of keys on the at least one content distribution server comprises encrypting the common set of keys.
18. The method of claim 11 further comprising: receiving a request for content from a client device, where the requested content identifies one of the plurality of alternative streams of protected video; receiving a request for cryptographic information from the client device, where the cryptographic information contains the common set of keys; providing the requested content to the client device; and providing the cryptographic information to the client device.
12. The method of claim 10 further comprising: receiving a request for content from a client device, where the requested content identifies one of the plurality of alternative streams of protected video; receiving a request for the common set of keys; and providing the common set of keys to the client device.
19. The method of claim 18 further comprising: providing a top-level index to the client device, where the top-level index provides byte ranges for at least a portion of a container index of at least one encrypted encoding of the encrypted plurality of encodings; and in response to a request for at least a portion of a container index from the client device, providing the at least a portion of the container index to the client device, wherein the at least a portion of the container index provides byte ranges for at least a portion the at least one encrypted encoding, wherein: receiving a request for content comprises receiving a byte range request for a portion of the at least one encrypted encoding; and providing the requested content comprises providing the requested byte range of the at least one encrypted encoding to the client device.
13. The method of claim 12 further comprising: providing a top-level index to the client device, where the top-level index provides byte ranges for at least a portion of a container index of at least one encrypted encoding of the encrypted plurality of encodings; and -47-D 1-02359A.CON7 in response to a request for at least a portion of a container index from the client device, providing the at least a portion of the container index to the client device, wherein the at least a portion of the container index provides byte ranges for at least a portion the at least one encrypted encoding, wherein: receiving a request for content comprises receiving a byte range request for a portion of the at least one encrypted encoding; and providing the requested content comprises providing the requested byte range of the at least one encrypted encoding to the client device.
20. The method of claim 19, wherein the container index is generated during encoding and the top-level index is generated based upon the received request.
14. The method of claim 13, wherein the container index is generated during encoding and the top level index is generated based upon the received request.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
November 5, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434